DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid, CHIP and Survey & Certification

SMD #: 10-026
ACA#: 13
December 30, 2010
Re: Prohibition on Payments to Institutions or
Entities Located Outside of the United States
Dear State Medicaid Director:
This letter provides information as part of a series of guidance on the implementation of the
Affordable Care Act of 2010. Specifically, this letter provides guidance on a Medicaid payment
provision -- Section 6505 – entitled, Prohibition on Payments to Institutions or Entities Located
Outside of the United States.
Section 6505 of the Affordable Care Act amends section 1902(a) of the Social Security Act (the
Act), and requires that a State shall not provide any payments for items or services provided
under the State plan or under a waiver to any financial institution or entity located outside of the
United States (U.S.). This section of the Affordable Care Act is effective January 1, 2011, unless
the Secretary determines that implementation requires State legislation, other than legislation
appropriating funds, in order for the plan to comply with this provision.
For purposes of implementing this provision, section 1101(a)(2) of the Act defines the term
“United States” when used in a geographical sense, to mean the “States.” Section 1101(a)(1) of
the Act defines the term “State” to include the District of Columbia, Puerto Rico, the Virgin
Islands, Guam, the Northern Mariana Islands, and American Samoa, when used under Title XIX.
The phrase, “items or services provided under the State plan or under a waiver” refers to medical
assistance for which the State claims Federal funding under section 1903(a) of the Act. Tasks
that support the administration of the Medicaid State plan that may require payments to financial
institutions or entities located outside of the U.S. are not prohibited under this statute. For
example, payments for outsourcing information processing related to plan administration or
outsourcing call centers related to enrollment or claims adjudication are not prohibited under this
statute.
However, payments for items or services provided under the State plan to financial institutions or
entities such as provider bank accounts or business agents located outside of the U.S., Puerto
Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa are
prohibited by this provision. Further, this provision prohibits payments to telemedicine
providers located outside of the U.S., Puerto Rico, the Virgin Islands, Guam, the Northern
Mariana Islands, and American Samoa. Additionally, payments to pharmacies located outside of
the U.S., Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and American
Samoa are not permitted.

Page 2 – State Medicaid Director

The Centers for Medicare & Medicaid Services (CMS) will require that, in the case of providers
that have provided medical assistance or covered items and/or services to Medicaid beneficiaries
under the State plan or under a waiver program, and are requesting reimbursement from the State
Medicaid program, such reimbursement must be provided to financial institutions or entities
located within the U.S. If it is found that payments have been made to financial institutions or
entities outside of the U.S., States must recover these payments and must forward any Federal
match for such payments to CMS consistent with the guidelines specified in Federal regulations
at 42 CFR Part 433.
Any audits of claims by CMS to assure compliance with this provision will begin no earlier than
June 1, 2011 and will only review claims submitted on or after June 1, 2011 for compliance with
this section. Beginning on that date, all claims for payments to any financial institution or entity
located outside of the U.S., Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands,
and American Samoa must be denied, unless the Secretary determines that implementation
requires State legislation. If a State is able to implement this provision earlier than June 1, 2011,
however, CMS encourages them to do so.
State’s Medicaid Management Information Systems (MMIS) and the Advanced Planning
Document (APD) Process
This provision may require States to implement functional changes to the Medicaid Management
Information System (MMIS). Changes may include an edit or “flag” on provider claims so that
provider claims for reimbursement that have been directed to be paid to financial institutions or
entities located outside of the U.S. will be denied, and therefore, not paid by the State Medicaid
program. If functional changes are needed to a State’s MMIS, States must submit Advanced
Planning Documents (APDs) to request funding for such changes. Funding is available for
system design, development, and installation expenditures at a 90 percent Federal matching rate
and, for system maintenance and operations expenditures, at a 75 percent Federal matching rate.
APDs must be submitted in compliance with the Federal requirements specified in 45 CFR Part
95. CMS will accept the submission of APDs simultaneously with the submission of SPAs.
Your CMS Regional Office contacts are available to provide additional guidance on the APD
process.
Submission of State Plan Amendments
States will need to submit a State plan amendment (SPAs) to provide a statement of compliance
with this prohibition on payments to any financial institution or entity located outside of the U.S.
for any items or services provided under the State plan or under a waiver. If a State already has
State plan language related to payments to financial institutions or entities located outside of the
U.S., the State must update that language to comply with this law. Enclosure A is a draft
Medicaid State Plan Preprint which States may use to assure compliance with and
implementation of section 6505. States must submit the Transmittal and Notice of Approval of
State Plan Material, form CMS -179, with the draft template for the SPA, to CMS for review and
approval. Unless the Secretary determines that State legislation is required in order to comply
with this provision, States shall submit a SPA no later than June 30, 2011, with an effective date
of June 1, 2011.

Page 3 – State Medicaid Director

In accordance with section 6508, General Effective Date, under Title VI, Subtitle F of the
Affordable Care Act, a State plan for medical assistance under Title XIX of the Act determined
to require legislation, other than legislation appropriating funds, shall not be regarded as failing
to comply before the first day of the first calendar quarter beginning after the close of the first
regular session of the State legislature that begins after the date of the enactment of the
Affordable Care Act. For example, if the next regular legislative session beginning after
March 23, 2010, is January 1, 2011, through May 31, 2011, then the State would have to submit
a SPA to ensure compliance by July 1, 2011. In the case of a State that has a two-year legislative
session, each year of such session shall be deemed to be a separate regular session of the State
legislature. For example, if a State legislature is in session from January 1, 2011 through
December 31, 2012, then the State must submit a SPA to ensure compliance by January 1, 2012.
Please contact your CMS Regional Office (RO) as soon as possible if you believe that State
legislation is required to implement this provision.
Please contact Mr. Rick Friedman, Director, Division of State Systems, of my staff, at 410-7864451, or Richard.Friedman@cms.hhs.gov if you have any questions. We look forward to
continuing our work together as we implement this important provision of the Affordable Care
Act.
Sincerely,
/s/
Cindy Mann
Director
Enclosure
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Andrew Allison
President
National Association of Medicaid Directors
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy
Matt Salo
Director of Health Legislation
National Governors Association

Page 4 – State Medicaid Director
Rick Fenton
Acting Director
Health Services Division
American Public Human Services Association

Christine Evans, M.P.H.
Director, Government Relations
Association of State and Territorial Health Officials
Debra Miller
Director for Health Policy
Council of State Governments
Joy Wilson
Director, Health Committee
National Conference of State Legislatures

Page 5 – State Medicaid Director

ENCLOSURE A

DRAFT – Medicaid State Plan Preprint – DRAFT
State/ Territory: _______________________

PROPOSED SECTION 4 – GENERAL PROGRAM ADMINISTRATION
4.44 Medicaid Prohibition on Payments to Institutions or Entities Located Outside of the
United States
_____________________________________________________________________________
Citation
Section 1902(a)(80) of the Social Security Act, P.L. 111-148 (Section 6505)

______ The State shall not provide any payments for items or services provided under the State
plan or under a waiver to any financial institution or entity located outside of the United States.

TN No._________
Supersedes
TN No._________

Approval Date: _____________

Effective Date: _____________

